UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED August 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-148005 XODTEC LED, INC. (Exact name of registrant as specified in its charter) Nevada 20-8009362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2F, No.139, Jian 1st Rd., Jhonghe City, Taipei County 235, Taiwan (R.O.C.) (Address of principal executive offices, Zip Code) 011-886-2-2228-6276 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Copies to: Asher S. Levitsky P.C. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 981-6767 Fax: (212) 930-9725 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Nox The number of shares of registrant’s common stock outstanding, as of October 11, 2010 was 25,364,827. XODTEC LED, INC. Form 10-Q /A For the Quarter Ended August 31, 2010 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of August 31, 2010 ( u naudited) and February 28, 2010 3 Consolidated Statements of Operations and Comprehensive Income for the Six Months Ended August 31, 2010 (unaudited) and 2009 (unaudited and restated) and the Three Months Ended August 31, 2010 (unaudited) and 2009 (unaudited and restated ) 4 Consolidated Statements of Cash Flows for the Six Months Ended August 31, 2010 (unaudited) and 2009 (unaudited and restated ) 5 Notes to Unaudited Consolidated Financial Statements. 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 6. Exhibits. 27 1 EXPLANATORY NOTE This quarterly report on Form 10-Q/A is being filed as an amendment to our quarterly report on Form 10-Q for the quarter ended August 31, 2010, which was filed with the Securities and Exchange Commission on October 19, 2010.This amendment reflects changes in the financial statements, Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Item 4 “Controls and Procedures” only to the extent that they relate to (i) the restated nature of our financial statements for the quarter ended May 31, 2009, (ii) the method of inclusion of the results of operations of a non-consolidated subsidiary in our financial statements and (iii) the material weakness of our internal controls.No information in the Form 10-Q as initially filed has been updated.Currently dated Exhibits 31.1 and 32.1, signed by the current principal executive and financial officer, is included in this filing. FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our report on Form 10-K for the year ended February 28, 2010, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 2 PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. XODTEC LED, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS August 31, February 28 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Notes receivable, net Accounts receivable, net Other receivables Inventories, net - Prepayments Other current assets Total current assets Property and equipment, net Other Assets Deposits Deferred assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Short-term borrowings from banks $ $ Notes payable Accounts payable Other payable Accrued liabilities Due to related parties Other current liabilities Total current liabilities Long-term liability Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, par value $0.001 per share, 10,000,000 shares - - authorized and 0 shares issued and outstanding Common stock( 225,000,000 authorized shares, par value $0.001 per share; 24,164,827 and 22,430,004 issued and outstanding, respectively) Subscription receivable ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive gain - translation adjustments ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 3 XODTEC LED, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME Six months ended August 31, Three months ended August 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Restated) (Restated) Revenue $ Cost of revenue Gross profit ) ) Selling, general and administrative expenses Net operating income ) Other income (expense) Interest income 89 Interest expense ) Gain(loss) on exchange ) Indemnity income - - Other income (expense) ) Total other income (loss) ) ) Net (loss) before income taxes ) Income taxes - Net (loss) $ ) $ ) $ ) $ ) Translation adjustments ) ) ) Comprehensive income $ ) $ ) $ ) $ ) Net (loss) per share - Basic $ ) $ ) $ ) $ ) - diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic and - diluted The accompanying notes are an integral part of the financial statements. *Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. 4 XODTEC LED, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended August 31, (Unaudited) (Unaudited) (Restated) Cash Flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Issuance of common shares or warrants for professional services Allowance for doubtful accounts - Loss on disposal of property and equipment - (Increase) Decrease in assets: Notes receivable ) Accounts receivable ) ) Other receivables ) Inventories Prepayments ) Other current assets ) 10 Deposits ) ) Decrease (Increase) in liabilities: Notes payable ) Accounts payable ) Other payable Accrued liabilities Other current liabilities ) Net cash provided by(used in) operating activities ) ) Cash Flows from Investing activities: Increase in long-term prepayments ) ) Purchase of property & equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (Repayment of) borrowings from banks ) Proceeds from (Repayment of) related parties Proceeds from issuance of shares Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Effect of exchange rate changes on cash Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $
